 

Exhibit 10.1

 

RESEARCH AND LICENSE AGREEMENT

 

Made in Jerusalem January 1, 2016 (the “Effective Date”), by and between:

 

BIONANOSIM (BNS) LTD., of Jerusalem BioPark, The Hebrew University — Hadassah
Ein Kerem Campus, P.O. Box 12182, Jerusalem 9112101, Israel (“BNS”) of the one
part; and

 

IMMUNE PHARMACEUTICALS LTD., of 11 Galgalei Haplada, Herzliya, Israel (the
“Company”), of the second part;

 

(BNS and the Company, collectively, may be referred to as the “Parties”).

 

WHEREAS:Pursuant to an October 20, 2015 Research License Agreement by and
between Yissum and BNS (“Yissum Agreement”), BNS was granted by Yissum Research
Development Company of the Hebrew University of Jerusalem, Ltd. (“Yissum”),
certain rights (including a right of sublicense) to inventions and research that
are the subject of this Agreement; and

 

WHEREAS:the Company has represented to BNS that the Company’s management is
experienced in the development of products similar to those to be based on the
inventions and research that are the subject of this Agreement, and that, either
by itself or through third parties, it has the financial capacity and the
strategic commitment to facilitate the development, production, marketing and
distribution of products; and

 

WHEREAS:the Company wishes to obtain a sublicense from BNS for the development
and commercialization of certain inventions and research results for which BNS
was granted certain rights by Yissum, as aforesaid; and

 

WHEREAS:BNS agrees to grant the Company such a sublicense, all in accordance
with the terms and conditions of this Agreement.

 

NOW THEREFORE THE PARTIES DO HEREBY AGREE AS FOLLOWS:

 

1.Interpretation and Definitions

 

1.1.The preamble and appendices annexed to this Agreement constitute an integral
part hereof and shall be read jointly with its terms and conditions.

 

1.2.In this Agreement, unless otherwise required or indicated by the context,
the singular shall include the plural and vice-versa, the masculine gender shall
include the female gender, the use of the word “including” shall mean “including
without limitation” and the use of the word “or” shall mean “and/or”.

 

1.3.The headings of the Sections in this Agreement are for the sake of
convenience only and shall not serve in the interpretation of the Agreement.

 

 

 



 

1.4.In this Agreement, the following capitalized terms shall have the meanings
appearing alongside them, unless provided otherwise:

 

1.4.1.“Affiliate” shall mean any person, organization or other legal entity
which controls, or is controlled by, or is under common control with, the
Company.

 

1.4.2.“Control” shall mean the holding of 50% or more of (i) the issued share
capital or (ii) the voting rights or (iii) the right to elect or appoint
directors.

 

1.4.3.“Development Plan” shall mean the written plan and timetable, and any
amendments thereof, produced by the Company, which sets forth how the Company
intends to develop, manufacture, market and sell Products arising from the
Licensed Technology, as more fully described in Section 5 of this Agreement.

 

1.4.4.“Development Results” shall mean the results of activities carried out by
the Company or by third parties at the direction of the Company (other than
Research or any other activities conducted by the Researcher, any BNS employee
or any University employee) pursuant to the Development Plan, including any
invention, patent or patent application, product, material, method, process,
technique, know-how, data, information or other result which do not form part of
the Licensed Technology, discovered in the course of or arising from the
performance of the Company’s development work pursuant to Section 5, below,
including any regulatory filing filed, or approval obtained, by the Company, an
Affiliate or Sublicensee in respect of the Products, as well as any information,
material, results, devices and know-how arising therefrom.

 

1.4.5.“Field” shall mean topical delivery of Cyclosporine A, only by means of
biodegradable nanoparticles, for all drug indications applied on the skin and
the skull. For the avoidance of doubt, the Field does not involve any mechanism
for delivery except topical of Cyclosporine A.

 

1.4.6.“First Commercial Sale” shall mean the first sale of a Product by the
Company, an Affiliate or a Sublicensee after the receipt of any required
regulatory approval to market and sell such Product. Notwithstanding the
foregoing and for the avoidance of doubt, sale of Products for the purposes of
clinical trials or other testing prior to a First Commercial Sale shall entitle
BNS to payment of consideration in accordance with Section 6 of this Agreement,
but shall not be considered a First Commercial Sale.

 

1.4.7.“Generic Competition” shall mean, with respect to a particular Product in
a country, when (a) one or more Generic Product(s) with respect to such Product
are being marketed in such country; and (b) there is no Licensed Patent or
exclusivity in respect of such Product in such country.

 

2 

 



 

1.4.8.“Generic Product” shall mean a product that (a) would have infringed one
of the claims of a Licensed Patent had such Licensed Patent been in force in
such country; (b) is legally marketed in such country by an entity other than
the Company, its Affiliates and/or Sublicensees; and (c) results in the
reduction in volume of annual sales of such Product in such country by the
Company, its Affiliates and/or Sublicensees by at least 30%.

 

1.4.9.“Know-How” shall mean any information, ancillary materials, results,
devices and/or know-how in the Field, developed by the Researcher at the
University prior to the execution of this Agreement, that is solely and directly
related to the Licensed Patents but not claimed in the Licensed Patents, and
belonging to Yissum.

 

1.4.10.“Licensed Patents” shall mean the patent application currently entitled:
NANOPARTICLES FOR DERMAL AND SYSTEMIC DELIVERY OF DRUGS (Yissum’s Ref: 3451) and
all patent applications or registered patents, any patent application that
claims priority therefrom; all divisions, continuations, continuations-in-part,
re-examinations, reissues, substitutions, or extensions, including European
Supplementary Protection Certificates (“SPCs”), and any and all patents issuing
from, and inventions, methods, processes, and other patentable subject matter
disclosed or claimed in, any and all of the foregoing, all to be listed on
Appendix A, as may be updated by the Parties in writing from time to time, as
applicable.

 

1.4.11.“Licensed Technology” shall mean the Know-How, the Licensed Patents, BNS’
share in any Joint Patents and the Research Results.

 

1.4.12.“Net Sales” shall mean

 

(a)the gross sales price invoiced for sales, leases or other transfers of
Products by the Company, an Affiliate or Sublicensee to a third party who will
be an end user of the Products; or

 

(b)the fair market value of non-monetary consideration received in connection
with such sales, leases or transfers;

 

after deduction of: (i) all commercially reasonable trade, quantity, or cash
discounts and credits by reason of rejection, return, price adjustment, rebates,
recalls and unaffiliated third party agents’ commissions; (ii) commercially
reasonable quantities of samples used for promotional purposes, clinical trials
purposes and/or compassion clinical experiments; and (iii) sales taxes,
(including VAT, customs, duties or other governmental charges levied on the
production, sale, transportation, import or export, delivery or use of a
Product, but specifically excluding income tax); provided that such deductions
shall be directly related to the sale of Products that were awarded within the
regular running of the business of the Company, Affiliate or Sublicensee. For
the sake of clarity, any payment or rebate received by the Company, Affiliate or
Sublicensee from any governmental agency directly in relation to sales shall be
considered Net Sales.

 

3 

 



 

In the event of sales made through a distributor or marketing agent, the sales
made by such distributors or marketing agent shall be deemed gross sales of the
Company for the purposes of this Agreement and amounts paid by the Company to
such distributor or marketing agent as commissions or marketing fees for such
sales shall be deducted from such gross sales, provided that such deductions
shall not exceed 15% of the gross sales price of the Products.

 

In the event of sales or deductions not made at “arm’s length”, then for the
purpose of calculation of Royalties (as defined below) to BNS, Net Sales shall
be calculated in accordance with arms length prices for sale of Products to end
users and arm’s length deductions, to be determined by the current market
conditions, or in the absence of such conditions, according to the assessment of
a independent appraiser to be selected by the Parties.

 

1.4.13.“Product” shall mean any product, product component, production
supplement, process or service (a) that comprises, contains, incorporates or
developed using the Licensed Technology or the Development Results or any part
thereof, or that uses the Licensed Technology or the Development Results as a
basis for subsequent modifications that are standard in drug development or drug
delivery, including, without limitation, the construction of pro-drugs, and
modified compounds based on the Licensed Technology that work essentially in a
physiologically analogous manner to the Licensed Technology; or (b) that, but
for the License granted in this Agreement, would infringe any Valid Claim of a
Licensed Patent.

 

1.4.14.“Research” shall mean the research to be funded by the Company and
conducted by or under the supervision of the Researcher pursuant to the Research
Program.

 

1.4.15.“Research Fee” shall mean the total amount set out in Section 2 below and
in Appendix B, plus any applicable taxes and withholding, for funding by the
Company of a particular Research Program, such amount being inclusive of all
overhead unless expressly stated otherwise.

 

4 

 



 

1.4.16.“Research Period” shall mean the period set out in Section 2 below or in
Appendix B for conducting a particular Research Program, or as otherwise agreed
in writing between the Parties.

 

1.4.17.“Research Program” shall mean the program to be arrived by the Researcher
and Company, under which the Research shall carried out and conducted by the
Researcher, as per Appendix B.

 

1.4.18.“Researcher” shall mean Professor Simon Benita or any substitute
researcher replacing Professor Benita pursuant to Section 2.2 below.

 

1.4.19.“Research Results” shall mean the results of the Research, including any
patent applications and patents (which shall be added to the list of Licensed
Patents set forth on Appendix A), information, material, results, devices or
know-how arising from the Research.

 

1.4.20.“Sublicense” shall mean any grant by the Company or its Affiliates of any
of the rights granted under this Agreement or any part thereof; including the
right to develop, manufacture, market, sell or distribute the Licensed
Technology or any Product.

 

1.4.21.“Sublicense Consideration” shall mean any non-sales related proceeds or
consideration or benefit of any kind whatsoever, other than royalties on Net
Sales, that the Company or an Affiliate may receive from a Sublicensee as a
direct result of the grant of a Sublicense or an option to obtain such
Sublicense, and other than any direct equity financing at market value or
reimbursement of R&D costs actually expended by the Company, received by the
Company from a Sublicensee.

 

1.4.22.“Sublicensee” shall mean any third party to whom the Company or an
Affiliate shall grant a Sublicense or option to obtain such Sublicense. For the
sake of clarity, Sublicensee shall include any other third party to whom such
rights shall be transferred, assigned, or who may assume control thereof by
operation of law or otherwise.

 

1.4.23.“Territory” shall mean Worldwide.

 

1.4.24.“University” shall mean the Hebrew University of Jerusalem and each of
its branches.

 

1.4.25.“Valid Claim” shall mean a claim (a) of any issued, unexpired patent
which has not been revoked or held unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction from which no appeal can
be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and which has not been disclaimed, denied or admitted to be
invalid or unenforceable through reexamination, reissue, disclaimer or
otherwise, or (b) of any patent application that has not been cancelled,
rejected, withdrawn or abandoned.

 

5 

 



 

2.Research

 

2.1.The Company hereby undertakes to finance performance of the Research in
accordance with the Research Program or any amendment thereof.

 

2.2.The Research shall be conducted by and under the supervision of the
Researcher. Should the Researcher be unable to complete the Research during the
Research Period, for any reason, BNS shall notify the Company of the identity of
a suitable replacement researcher. If the Company does not object to the
replacement researcher on reasonable grounds within 20 days of this
notification, the substitute researcher shall be deemed acceptable to the
Company, and the term “Researcher” under this Agreement shall thereafter be
defined only according to the identity of such substitute researcher.
Alternatively, the Company shall have the right to terminate Research, provided
that (i) no monies paid to BNS for the Research pursuant to the schedule set
forth in Section 2.3, below, will be refundable; and (ii) the Company shall be
responsible for the payment of any accrued fees and expenses due to BNS based on
work duly performed up to the date of termination and those irrevocable
commitments entered into by BNS prior to having received the Company’s written
notice of termination, and (iii) neither the Company not BNS shall not bear any
liability for such termination.

 

2.3.As compensation to BNS for the performance of the Research described in
Appendix B during the 12 month period beginning on January 2, 2016, or at such
other time as mutually agreed in writing between the parties (with the start of
the Research being conditioned on the receipt of the first quarterly advance
payment), the Company shall pay BNS as follows:

 

2.3.1.For such 12 months of Research, the Company shall pay BNS a Research Fee
of US$300,000 (inclusive of overhead), plus VAT and any other applicable taxes.

 

2.3.2.For any additional Research to be conducted by BNS for the Company the
Parties shall agree in advance on the applicable Research Program, Research Fee
and all pertinent terms and conditions.

 

2.3.3.Each Research Program shall be paid for during the applicable Research
Period in quarterly advance equal installments. Notwithstanding the immediately
preceding sentence, it is agreed that for the initial 12 months of Research, the
first installment shall be made within 10 business days of the Effective Date
and thereafter quarterly in advance. For the avoidance of doubt, the Company
hereby agrees that the Research Program will not begin until the receipt by BNS
of the first installment.

 

6 

 



 

2.4.The Company will consider in good faith but with no obligation to offer BNS
to conduct any additional research external to the Company not included in the
Research Program, which may be required by the Company to develop a Product,
provided that there are employees of BNS or the University competent and
available to perform such additional research; provided further, that the
Company may ultimately decide to conduct the research internally or to select
another external partner based on economic, regulatory or any other scientific
or business reasons.

 

2.5.For the avoidance of doubt, nothing herein shall prevent Yissum or the
University or the Researcher or BNS from obtaining further finance or grants
from other entities for research regarding the Licensed Technology, provided
that such entities shall not be granted rights in the Research or Research
Results prejudicial to the rights granted to the Company in this Agreement,
provided further, that the Company has been informed of such finance with
sufficient prior notice and has not withheld consent for strategic reasons.

 

2.6.The Research Results shall automatically be included in the Licensed
Technology.

 

2.7.Within 45 days of the end of each 4 months of the Research Program, BNS
shall present the Company with a written report from the Researcher summarizing
the results, progress, significant findings and/or major issues of the Research
during the preceding 4 months.

 

2.8.Nothing contained in this Agreement shall be construed as a warranty on the
part of BNS that any results or inventions will be achieved by the Research, or
that the Research Results, if any, are or will be commercially exploitable. BNS
makes no warranties whatsoever as the commercial or scientific value of the
Research Results.

 

3.The License

 

3.1.Subject to the full performance by the Company of its obligations in
accordance with this Agreement, BNS hereby grants the Company an exclusive
sublicense, with a right to further sublicense as provided for herein below, to
make commercial use of the License Technology, in order to develop, manufacture,
market, distribute or sell a Product, all within the Field and the Territory
only, subject to and in accordance with the terms and conditions of this
Agreement (the “License”).

 

3.2.Notwithstanding the provisions of Section 3.1, above, Company confirms that
it is aware that Yissum, on behalf of the University, shall retain the right (i)
to make, use and practice the Licensed Technology for the University’s own
internal research, educational and clinical purposes; and (ii) to license or
otherwise convey to other academic and not-for-profit research organizations,
for no charge other than shipping fees, the Licensed Technology for use in
non-commercial research; and that this Agreement does not, in any manner,
restrict either BNS or Yissum from licensing or otherwise conveying to any
organization the Licensed Technology, or any part thereof, for research and
development relating to commercial applications outside the Field.

 

7 

 



 

4.Term of the License

 

The License shall end, if not earlier terminated pursuant to the provisions of
this Agreement, on a country-by-country, Product-by-Product basis, upon the
later of: (i) the date of expiration of the last Valid Claim included in the
Licensed Technology that covers the particular Product; (ii) the end of any
exclusivity on the Product granted by a regulatory or government body; or (iii)
the end of a period of 15 years from the date of the First Commercial Sale of
the particular Product. Should the periods referred to in paragraphs (i) or (ii)
expire prior to 15 years from the date of the First Commercial Sale in a
particular country or countries, the license in that country or those countries
shall be deemed a license to the Know-How. At the end of the later of the
periods set forth above, the Company shall have a fully-paid non-exclusive
license to the Licensed Technology. The Company shall have an irrevocable option
to obtain an exclusive license to the Licensed Technology by agreeing to pay BNS
50% of the consideration set forth in Section 6.1 and 6.2 below.

 

5.Development and Commercialization

 

5.1.The Company undertakes, at its own expense, to use its commercially
reasonable efforts to carry out the development, regulatory, manufacturing and
marketing work necessary to develop and commercialize Products in accordance
with a written plan and timetable for the development and the commercialization
of Products a copy of which is attached to this Agreement as Appendix C. The
Development Plan may be modified from time to time by the Company as reasonably
required in order to achieve the commercialization goals set forth above, upon
BNS’ approval, which shall not be unreasonably denied, conditioned or delayed.
All terms and conditions of the License and this Agreement shall apply to the
modified Development Plan and subsequent Development Results.

 

5.2.The Parties shall establish a steering committee (the “Committee”) to
oversee the exercise of the License including the Company’s development efforts.
Each Party shall be entitled to designate two representatives to the Committee
(the “Representatives”), which shall meet at least once every 6 months. The
Representatives shall be bound by the confidentiality arrangements set out in
this Agreement. The Company shall consult with BNS, via BNS’ Representatives, in
respect of significant decisions related to the exercise of the License. For the
avoidance of doubt, the Committee shall be a forum for the exchange of
information between the Parties with respect to the foregoing matters, shall act
only in an advisory capacity and shall not have decision-making powers.

 

8 

 



 

The Company shall (i) prepare and provide to BNS via BNS’ Representatives with
periodic written reports (“Development Reports”) not less than once per every 6
months from the Effective Date concerning all material activities undertaken in
respect of the exercise of the License, (ii) keep BNS informed via BNS’
Representatives on a timely basis concerning all material activities and changes
to the Development Plan undertaken in respect of the exercise of the License,
and (iii) at BNS’ reasonable request, from time to time, provide BNS with
further information relating to the Company’s activities in exercise of the
License. The Development Reports shall include a summary of the Development
Results and any other related work performed by or on behalf of the Company or
by or on behalf of any Affiliate or Sublicensee during the 6 month period prior
to the report. Development Reports shall also set forth a general assessment
regarding the achievement of any milestones; the projected — or actual —
completion date of the development of a Product and the marketing thereof; sales
forecasts, if any have been made in the regular course of the Company’s
business; a description of any corporate transaction involving the Products or
the Licensed Technology; and shall detail all proposed changes to the
Development Plan, including the reasons therefore.

 

5.3.The Company shall pursue the development and registration of commercially
reasonable indications or uses of the Product in the Field.

 

In the event that the Company shall decide not to pursue the development of a
particular indication or use of the Product, the Company shall use commercial
reasonable efforts to sublicense the particular indication or use of the Product
provided the sublicense has no negative economic or regulatory impact on the
overall development and commercialization of the Product.

 

5.4.Upon completion of the development of any Product, the Company undertakes to
perform all commercially reasonable actions necessary to maximize Net Sales of
such Product on a regular and consistent basis. Payments of the License
Maintenance Fee as set forth in Section 6, below, shall not release the Company
from its obligation as stated in this Section.

 

If the Company shall not commercialize the Products within a reasonable
timeframe in major markets (US, EU), unless such delay is caused by (i) the
requirements of a regulatory authority; (ii) force majeure; (iii) unfavorable
economic conditions or (iv) unless the Company and BNS have agreed in writing to
amend the Development Plan, BNS shall notify the Company in writing of the
Company’s failure to meet its obligations of diligence and shall allow the
Company 90 days to cure its failure of diligence. The Company’s failure to cure
within such 90 day period to BNS’ reasonable satisfaction shall be a material
breach of this Agreement.

 

The Company shall be entitled to grant a Sublicense only after obtaining BNS’
written approval regarding the identity of the Sublicensee and all material
terms and conditions of the Sublicense, which approval shall not be unreasonably
withheld, conditioned or delayed. For the avoidance of doubt, an agreement with
a subcontractor in which the Company must grant the subcontractor the right to
make use of the Licensed Technology on behalf of the Company, and for which use
the Company is required to pay or otherwise compensate the subcontractor shall
not be considered a Sublicense for purposes of this Section 5.4.

 

9 

 



 

5.5.Upon submission of its request to obtain the written consent of BNS to a
Sublicense, the Company shall fully disclose and submit to BNS all documentation
relating to the Sublicense, adequately disclose to BNS any other business
connection which it now has or is in the process of forming with the Sublicensee
which may reasonably effect the decision of the Company regarding terms and
conditions of the Sublicense; and shall notify BNS in writing, whether a
proposed Sublicensee is an Affiliate or is otherwise related to the Company. In
addition, the Company shall provide BNS with an executed copy of the Sublicense
(or Sublicense amendment, as the case may be) within 10 days of its execution.

 

5.6.If the Company is unable or unwilling to serve or develop a potential market
or market territory for which there is another party willing to be a
sublicensee, the Company will, at BNS’ request, negotiate in good faith a
sublicense with such party, unless such a sublicense would negatively impact
from economic or regulatory standpoint the global development and
commercialization of the product.

 

5.7.Any Sublicense shall be dependent on the validity of the License and shall
terminate upon termination of the License.

 

5.8.The Company shall ensure that any Sublicense shall include material terms
that bind the Sublicensee to observe the terms of this Agreement, including, but
not limited to, Section 14, below, the breach of which terms shall be a material
breach resulting in the prompt termination of the Sublicense. In such an event,
the Company undertakes to take all reasonable steps to enforce such terms upon
the Sublicensee, including the termination of the Sublicense. In all cases, the
Company shall immediately notify BNS of any breach of the material terms of a
Sublicense, and shall copy BNS on all correspondence with regard to such breach.

 

5.9.The Company shall require any Sublicensee to provide it with royalty reports
that include at least the detail that the Company is required to produce
pursuant to Section 7.2, below. Upon request, the Company shall produce such
reports to BNS.

 

5.10.Any act or omission of the Sublicensee which is not promptly remedied by
the Company or the Sublicensee and which would have constituted a breach of this
Agreement by the Company had it been an act or omission of the Company, and
which the Company has not used commercially reasonable efforts to promptly cure,
including termination of the Sublicense, shall constitute a breach of this
Agreement by the Company.

 

10 

 



 

5.11.For the avoidance of any doubt it is hereby declared that under no
circumstance whatsoever shall a Sublicensee be entitled to grant the Sublicense
or any part thereof to any third party.

 

6.License Consideration

 

In consideration for the grant of the License, the Company shall pay BNS the
following consideration throughout the term of the License:

 

6.1.5% on all Products except that (with respect to a particular Product): (a)
if there is Generic Competition in a particular country with respect to such
Product, then the Royalties for that particular country and Product will be
reduced to 2.5%; and (b) if there is no Licensed Patent in force anywhere in the
world, then the Royalties will be reduced to 2.5% worldwide (collectively: the
“Royalties”).

 

6.2.Sublicense fees in the amounts of 18% of any non-sales related
consideration, except any direct equity financing at market value or
reimbursement of R&D costs actually expended by the Company, received by the
Company from a Sublicense or an option to receive a Sublicense for Products
and/or Licensed Technology (collectively: “Sublicense Fees”).

 

6.3.The Company shall pay BNS the following consideration (collectively: the
“Milestone Payments”) in connection with the achievement of the following
milestones (whether by the Company or a Sublicensee) (collectively: the
“Milestones”):

 

Milestone   Payment Upon manufacturing of 4 Kg. Cyclosporin A nanocapsules cream
with equipment similar to the equipment that will be used in the GMP
manufacturing   250,000 publically tradable shares of common stock of US$0.0001
par value per share of Immune Pharmaceuticals, Inc. (with the name of the equity
holder to be registered as instructed in writing by BNS) Upon IND/IMPD (EU
equivalent to IND) submission   US$60,000 Upon first patient enrolled in Phase I
  U S$90,000 Upon first patient enrolled in Phase II   U S$250,000 Upon first
patient enrolled in Phase III   US$500,000 Upon first FDA acceptance of an NDA  
US$400,000 Upon first EMEA acceptance of an MAA   US$200,000 Upon First
Commercial Sale in the US   US$2,000,000 Upon First Commercial Sale in EU  
US$1,000,000

 

In the event that for any of the above milestones the Company receives
consideration from a Sublicensee for the particular milestone achievement, then
the Company shall pay BNS the higher (not both) of: (a) the amount of the
particular Milestone Payment; or (b) the amount of the Sublicense Fees that are
due for such Sublicensee Consideration paid to the Company.

 

11 

 



 

6.4.An annual license maintenance fee, to be paid by the Company to BNS
beginning on the fifth year anniversary of the Effective Date and each
anniversary thereafter (the “License Maintenance Fee”) within 30 days after the
end of each calendar year. The annual License Maintenance Fee shall be US$30,000
in the first year, and shall increase each year by 30% of the immediately
preceding year recent year each year (i.e. $39,000 in the second year, $50,700
in the third year, $65,910 for the fourth year etc.) up to a maximum of
US$100,000 per year. The License Maintenance Fee is non-refundable, but may be
credited each year against Royalties payable on account of Net Sales and/or
Milestone Payments due within the same calendar year in which the Annual
Maintenance Fee was paid.

 

6.5.A license fee in the amount of US$500,000 to be paid by the Company to BNS
in 4 equal installments as follows: (a) US$125,000 on January 4, 2016, (b)
US$125,000 on April 1, 2016, (c) US$125,000 on July 1, 2016, (d) US$125,000 on
October I, 2016.

 

7.Reports and Accounting

 

7.1.The Company shall give BNS written notice of any Milestone achieved,
Sublicense Consideration received or First Commercial Sale made within 20 days
of such event.

 

7.2.Without derogating from the provisions of Section 7.1 above, 20 days after
the end of each calendar quarter commencing from the earlier of: (i) the First
Commercial Sale by the Company or an Affiliate; or (ii) the grant of a
Sublicense or receipt of Sublicense Consideration, the Company shall furnish BNS
with a quarterly report (“Periodic Report”) detailing the total sales effected
or Sublicense Consideration received during the preceding quarter and the total
Royalties and Sublicense Fees due to BNS in respect of that period. Once the
events set forth in sub-Section (i) or (ii), above, have occurred, Periodic
Reports shall be provided to BNS whether or not Royalties and Sublicense Fees
are payable for a particular calendar quarter. The Periodic Reports shall
contain full particulars of all sales made by the Company, Affiliates or
Sublicensees and of all Sublicense Consideration received, including a breakdown
of the number and type of Products sold, discounts, returns, the country and
currency in which the sales were made, invoice dates and all other data enabling
the Royalties and Sublicense Fees payable to be calculated accurately.

 

12 

 



 

7.3.Within 15 days of the date prescribed for the submission of each Periodic
Report, the Company shall pay the Royalties and Sublicense Fees due to BNS for
the reported period. The Company shall pay BNS each of the Milestone Payments
within 1 month after the end of the calendar quarter in which the applicable
Milestone was achieved. All payments under this Agreement shall be computed and
paid in US dollars, using the appropriate foreign exchange rate reported in the
Wall Street Journal on the last working day of the calendar quarter. Payment of
Value Added Tax — or of any analogous foreign tax, charge or levy (if charged),
applicable to the sale of Products shall be added to each payment in accordance
with the statutory rate in force at such time. All payments shall be made
without withholding of taxes. Payments may be made by check or by wire transfer
to the following account:

 

Name of Bank:

Bank Key:

Bank’s address:

Branch: Bank account Number:

Swift Code:

IBAN:

 

7.4.The Company shall keep, and shall require its Affiliates and Sublicensees to
keep, full and correct books of account in accordance with Generally Accepted
Accounting Principles as required by international accounting standards enabling
the Royalties and Sublicense Fees and Milestone Payments to be calculated
accurately. Starting from the first calendar year after the First Commercial
Sale, or the first grant of a Sublicense, whichever occurs first, an annual
report, authorized by a certified public accountant, shall be submitted to BNS
within 75 days of the end of each calendar year, detailing Net Sales and
Sublicense Consideration, Royalties and Sublicense Fees, both due and paid (the
“Annual Reports”). The Annual Reports shall also include the Company’s sales and
royalty forecasts for the following calendar year, if available.

 

The Company shall, and shall require and cause its Affiliates and Sublicensees
to, retain the such books of account for 5 years after the end of each calendar
year during the period of this Agreement, and, if this Agreement is terminated
for any reason whatsoever, for 5 years after the end of the calendar year in
which such termination becomes effective.

 

7.5.BNS will either (i) allow the Company a credit against future Royalties or
Sublicense Fees to be paid for Royalties or Sublicense Fees previously paid on
account of Net Sales or Sublicense Consideration, as appropriate, that were
reported as bad debts in the Company’s annual audited financial statements; or
(ii) if such bad debts are recorded by the Company in its annual audited
financial statement after the Company’s obligation to pay Royalties and/or
Sublicense Fees has ceased, BNS shall repay any Royalties or Sublicense Fees
received on account of Net Sales and/or Sublicense Fees that were reported as
bad debts by the Company.

 

13 

 



 

7.6.BNS shall be entitled to appoint not more than 2 representatives who must be
independent certified public accountants or such other professionals as
appropriate (the “Representatives”) to inspect once annually during normal
business hours the Company’s, its Affiliates’ and Sublicensee’s books of
account, records and other relevant documentation to the extent relevant or
necessary for the sole purpose of verifying the performance of the Company’s
payment obligations under this Agreement, the calculation of amounts due to BNS
under this Agreement and of all financial information provided in the Periodic
Reports, provided that BNS shall coordinate such inspection with the Company,
Affiliate and Sublicensee (as the case may be) in advance. In addition, BNS may
require that the Company, through the Representatives, inspect during normal
business hours the books of account, records and other relevant documentation of
any Sublicensees, to the extent relevant or necessary for the sole purpose of
verifying the performance of the Company’s payment obligations under this
Agreement, the calculation of amounts due to BNS under this Agreement and of all
financial information provided in the Periodic Reports, and the Company shall
cause such inspection to be performed. The Parties shall reconcile any
underpayment or overpayment within 30 days after the Representatives deliver the
results of the audit. Any underpayment shall be subject to interest in
accordance with the terms of Section 7.7, below. In the event that any
inspection as aforesaid reveals any underpayment by the Company to BNS in
respect of any year of the Agreement in an amount exceeding 5% of the amount
actually paid by the Company to BNS in respect of such year, then the Company
shall pay the cost of such inspection.

 

7.7.Any sum of money due BNS which is not duly paid on time shall bear interest
from the due date of payment until the actual date of payment at the rate of
LIBOR plus 5%.

 

8.Ownership

 

8.1.All rights in the Licensed Technology shall be solely owned by BNS and/or
Yissum, and the Company shall hold and make use of the rights granted pursuant
to the License solely in accordance with the terms of this Agreement.

 

8.2.All rights in the Development Results shall be solely owned by the Company,
except to the extent that an employee or consultant of BNS or the University,
including, but not limited to, the Researcher, together with an inventor of the
Company, are properly considered an inventor of a patentable invention arising
from the Development Results, in which case such ownership shall be held jointly
by the Company and BNS, as appropriate.

 

8.3.Notwithstanding, BNS will have the exclusive right to license such jointly
owned Development Results outside the Field upon the prior written approval of
the Company (which approval shall not be unreasonably withheld), provided that
for all cases not covered by Section 14.4 below, BNS shall pay the Company 18%
of any Net Proceeds (as such term is defined in Section 14.4 below) received by
BNS from any third party in connection with such jointly owned Development
Results outside the Field. For the avoidance of doubt it is stated that should
such third party consideration be paid for the jointly owned Development Results
together with other information, materials, know-how or technology, the
Company’s 18% share shall be from the amount of consideration apportioned only
to the jointly owned Development Results.

 

14 

 



 

9.Patents

 

9.1.Within 60 days of the execution of this Agreement, the Company shall
reimburse BNS for all previous, documented, not yet reimbursed expenses and
costs (if any) relating to the registration and maintenance of the Licensed
Patents listed in Appendix A, where evidence of all such expenses and costs in
the form of invoices and documents shall be provided to the Company upon its
request (the “Historical Patent Costs”). Reimbursement of historical patent
costs will be proportional to the Company rights to the patents and not exceed
the lower of 50% of those document costs or $10,000. Should the Company exercise
its right pursuant to Section 9.7 below, prior to the payment of Historical
Patent Costs, in respect to any of the Licensed Patents, then the Company shall
not be liable to pay the relevant portion of the Historical Patent Costs in
respect thereto to BNS.

 

9.2.BNS, in consultation with the Company, shall be responsible for the filing,
prosecution and maintenance of the Licensed Patents and Joint Patents (as
defined below)) in the Territory, at the Company’s expense (the “Ongoing Patent
Costs”) and proportionally to its rights to the Licensed Patents. Each
application and every patent registration shall be made and registered in the
name of BNS and/or Yissum (depending on the affiliation of the applicable
inventor(s)) or, if an employee of the Company has an inventive part in a
particular invention, jointly in the name of BNS (and/or Yissum, as applicable)
and the Company (the “Joint Patents”). For the avoidance of doubt it is stated
that where patents arise from the Development Results, such patents shall be
registered in the name of the Company, unless an employee or consultant of the
University or BNS, together with a representative of the Company, are properly
to be considered inventors, in which case the patents shall be Joint Patents
registered jointly in the names of the Company and BNS and/or Yissum (as
applicable). The Company agrees to have the patent counsel of BNS or Yissum (as
applicable) directly bill the Company for such expenses and shall directly pay
such bills in accordance with patent counsel’s directions.

 

9.3.Subject to the above, the Parties shall consult and make every effort to
reach agreement in all respects relating to the manner of making applications
and registering the patents, including the time of making the applications, the
countries where applications will be made and all other particulars relating to
the registration and maintenance of the Licensed Patents. Notwithstanding the
foregoing, BNS reserves the sole right to make all final decisions with respect
to the preparation, filing, prosecution and maintenance of such patent
applications and patents.

 

9.4.The Parties shall assist each other in all respects relating to the
preparation of documents for the registration of any patent or any
patent-related right upon the request of the other Party. Both Parties shall
take all appropriate action in order to assist the other to extend the duration
of a Licensed Patent or obtain any other extension obtainable under law, to
maximize the scope of the protection afforded by the Licensed Patents.

 

15 

 



 

9.5.The Company shall give BNS immediate notice of any approach made to it by a
patent examiner or attorney in connection with any matter that is the subject
matter of this Agreement. The Company shall only reply to such approaches after
consultation with BNS and subject to its consent.

 

9.6.The Company, its Affiliates and Sublicensees shall mark all products covered
by one or more of the Licensed Patents with patent numbers (or the legend
“patent pending”) in accordance with the statutory requirements in the country
or countries of manufacture, use and sale. The Company shall ensure that its
Sublicensees comply with the provisions of this Section.

 

9.7.If at any time during the term of this Agreement the Company decides that it
is undesirable, as to one or more countries, to prosecute or maintain any
patents or patent applications within the Licensed Patents, it shall give at
least 60 days written notice thereof to BNS, and upon the expiration of the 60
day notice period (or such longer period specified in the Company’s notice), the
Company shall be released from its obligations to bear the expenses to be
incurred thereafter as to such patent(s) or patent application(s). Thereafter,
such patent(s) or application(s) shall be deleted from the Licensed Technology
and BNS shall be free to grant rights in and to such patents or patent
applications in such countries to third parties, without further notice or
obligation to the Company, and the Company shall have no rights whatsoever to
exploit such patents or patent applications.

 

9.8.Upon the execution of this Agreement, the Company shall execute a letter of
assignment concerning its interest in any Joint Patents that will provide that
such interest will be irrevocably and automatically assigned to BNS (and/or
Yissum depending on the affiliation of the inventors) provided the assignment
does not breach any laws in the event that (i) the Company passes a resolution
for voluntary winding up or a winding up application is made against it and not
set aside within 60 days; or (ii) a receiver or liquidator is appointed for the
Company; or (iii) the Company enters into winding up or insolvency or bankruptcy
proceedings; or (iv) the Company ceases operations; or (v) the Company fails to
pay the expenses of the prosecution or maintenance of any Joint Patents;
provided that in any such events BNS shall pay the Company as required by
Section 14.4 below.

 

9.9.The foregoing does not constitute an obligation or warranty on the part of
BNS or Yissum that any patent or patent registration application will indeed be
made or registered or be registerable in respect of the Licensed Technology or
any part thereof, nor shall it constitute an obligation, warranty, or
declaration on the part of BNS or Yissum that a registered patent will afford
due protection. For the avoidance of doubt, the provisions of this Agreement and
of Appendix A do not constitute a representation or warranty on the part of BNS
or Yissum regarding the validity of or the protection afforded by any of the
patents or patent registration applications detailed in Appendix A, and BNS
hereby expresses that no examination as to the validity of the Licensed Patents
has been made.

 

16 

 



 

10.Patent Rights Protection

 

10.1.The Company and BNS shall each inform the other promptly in writing of any
alleged infringements by a third party of the Licensed Patents or Joint Patents
(as the case may be) in the Territory, together with any available written
evidence of such alleged infringement.

 

10.2.The Company, its Affiliate or Sublicensee shall have the right to prosecute
in its own name and at its own expense any infringement of such Licensed Patents
in the Field or Joint Patents (as the case may be). Before the Company, its
Affiliate or its Sublicensee commences an action with respect to any
infringement, the Company shall give careful consideration to the views of BNS
in making its decision whether or not to sue and, if relevant, make these views
known to its Affiliate or Sublicensee. The Company (or its Affiliate or
Sublicensee, where relevant) shall keep BNS reasonably apprised of all
developments in the action and shall seek BNS’ input and approval on any
substantive submissions or positions taken in the litigation regarding the
scope, validity or enforceability of the Licensed Patents or Joint Patents (as
the case may be).

 

10.3.If the Company, its Affiliate or its Sublicensee elects to commence an
action as described above and BNS and/or Yissum is a legally indispensable party
to such action, BNS and/or Yissum, at the Company’s expense, may be joined as a
co-plaintiff. Regardless of whether BNS and/or Yissum is a legally indispensable
party, BNS and/or Yissum, to the extent permitted by law, and at its own cost,
may elect to join the action as a co-plaintiff and shall jointly control the
action with the Company, its Affiliate or its Sublicensee. Irrespective of
whether BNS and/or Yissum joins the action it shall provide reasonable
cooperation to the Company, its Affiliate or its Sublicensee. The Company shall
reimburse BNS and/or Yissum for any costs it incurs as part of an action brought
pursuant to this Section where BNS and/or Yissum has not elected to join the
action as a co-plaintiff.

 

10.4.If the Company, its Affiliate or its Sublicensee does not bring an action
against an alleged infringer pursuant to Section 10.2, above, or has not
commenced negotiations with said infringer for discontinuance of said
infringement within 90 days after learning of said infringement, BNS and/or
Yissum shall have the right, but not the obligation, to bring an action for such
infringement. If the Company has commenced negotiations with said infringer for
the discontinuance of said infringement with such 90 day period, the Company
shall have an additional period of 90 days from the end of the first 90 day
period to conclude its negotiations before BNS and/or Yissum may bring an action
for said infringement.

 

10.5.No settlement, consent judgment or other voluntary disposition of an
infringement suit may be entered without the consent of BNS and/or Yissum, which
consent shall not be unreasonably withheld, conditioned or delayed. For the
avoidance of doubt, should BNS and/or Yissum bring an action as set forth in
Section 10.4, above, it shall have the right to settle such action by licensing
the Licensed Technology or Joint Patents (as the case may be), or part of it, to
the alleged infringer.

 

17 

 



 

10.6.Any award or settlement payment resulting from an action initiated with
this Section 10 shall be utilized, first to effect reimbursement of documented
out-of-pocket expenses incurred by both BNS and/or Yissum in relation to such
legal action, and thereafter shall be paid to the Company and shall be deemed
Sublicense Consideration received under this Agreement.

 

10.7.If either Party commences an action and then decides to abandon it, such
Party will give timely notice to the other Party. The other Party may continue
the prosecution of the suit after both Parties agree on the sharing of expenses.

 

10.8.The Company shall use its best efforts at its own expense to defend any
action, claim or demand made by any entity against the Company, BNS and/or
Yissum and/or the University in connection with rights in the Licensed
Technology or the Licensed Patents relating thereto or Joint Patents (as the
case may be). Each Party shall notify the other immediately upon learning of any
such action, claim or demand as aforesaid.

 

11.Confidentiality

 

11.1.Each Party warrants and undertakes that during the term of this Agreement
and subsequent thereto, it shall maintain full and absolute confidentiality, and
shall also be liable for its officers or employees or representatives
maintaining absolute confidentiality, concerning all information, details and
data which, via disclosure by the other Party, is in or comes to its knowledge
or that of its officers, employees, representatives or any person acting on its
behalf directly or indirectly relating to the Research, the Licensed Technology,
BNS, Yissum, the University, the Researcher and their respective employees or
the Company. Each Party undertakes not to convey or disclose anything in
connection with the foregoing to any entity without the prior written permission
of the disclosing Party.

 

11.2.The obligation contained in this Section shall not apply to: (i)
information which is in the public domain as of the date of this Agreement or
hereafter comes into the public domain through no fault of the receiving Party,
its officers, employees, representatives or persons acting on its behalf; (ii)
information which the receiving Party can establish by competent proof was
already in its possession at the time of its receipt and was not acquired
directly or indirectly from the other party, and (iii) information received from
third parties who were lawfully entitled to disclose such information.

 

11.3.Notwithstanding the above, the receiving party may disclose details and
information to its officers, employees, representatives or persons acting on its
behalf, Affiliates and Sublicensees, as necessary for the performance of its
obligations pursuant to this Agreement, provided that it procures that such
parties execute a confidentiality agreement substantially similar in content to
this Section 11.

 

18 

 



 

11.4.Without prejudice to the foregoing, the Company shall not mention the name
of the University, Yissum or BNS, unless required by law, in any manner or for
any purpose in connection with this Agreement, the subject of the Research or
any matter relating to the Licensed Technology, without obtaining the prior
written consent of the applicable party.

 

11.5.BNS shall procure that the Researcher and any other person connected with
it with regard to the License execute a confidentiality agreement, or are
otherwise bound by confidentiality and non-disclosure obligations, substantially
similar in content to this Section 11.

 

11.6.As a precondition to any Sublicense, the Company shall ensure that the
Sublicensee procures that the Sublicensee’s officers, employees, representatives
or persons acting on the Sublicensee’s behalf are bound by a written
confidentiality agreement, or are otherwise bound by confidentiality and
non-disclosure obligations, substantially similar in content to this Section 11.

 

11.7.The provisions of this Section shall be subject to permitted publications
pursuant to Section 12, below.

 

11.8.The provisions of this Section 11 shall in no event prevent the Company,
its Affiliates and Sublicensees from disclosing any Licensed Technology to
regulatory authorities or other governmental agencies in support of any
application for regulatory approvals or any amendments thereof for Licensed
Products and whenever required under any applicable law, nor will they prevent
the Company, BNS or Yissum from disclosing the terms hereof in the course of due
diligence inquiries by potential investors, subject to execution of standard
confidentiality undertakings, nor will prevent BNS from actualizing its rights
set out in Sections 8.3 and/or 14.5 of this Agreement. A disclosure by the
receiving Party of confidential information in response to a valid order by a
court or other governmental body, or as otherwise required by law, and to such
extent necessary, shall not be considered to be a breach of this Agreement,
provided, however, that the receiving Party shall provide the disclosing Party
with prompt prior written notice such order or requirement.

 

12.Publications

 

12.1.BNS and the Company shall each ensure that no publications in writing, in
scientific journals or orally at scientific conventions relating to the
Research, the Licensed Technology in the Field, the Development Plan, the
Development Results or the Product, which are subject to the terms and
conditions of this Agreement, are published by it or its Researcher, without
first seeking the written consent of the Company or BNS respectively.

 

19 

 



 

12.2.The Company or BNS undertakes to reply to any such request for publication
by BNS or the Company within 45 days of its receipt of a request in connection
with the publication of articles in scientific journals, and within 7 days of
its receipt of a request in connection with article abstracts. The Company or
BNS may only decline such an application upon commercially reasonable grounds,
which shall be fully detailed in writing.

 

12.3.Should the Company decide to object to publication as provided in Section
12.2, publication shall be postponed for a period of not more than 3 months from
the date the publication was sent to the Company to enable the filing of patent
applications (or other intellectual property rights protection) or the removal
of the Company’s confidential information, after which publication will be
automatically permitted.

 

12.4.The provisions of this Section shall not prejudice any other right, which
BNS has pursuant to this Agreement or at law.

 

12.5.For the avoidance of doubt, the provisions of this Section in connection
with the prohibition against publication shall not apply to internal publication
made in the University for the Researcher and University employees provided that
such persons are subject to written obligations of confidentiality substantially
similar to those set forth in Section 12.

 

12.6.The Company may make public announcements regarding the Agreement, the
research and development activities and the commercialization of the Product
provided it presents BNS a written copy of the proposed announcement in advance
of the release date in accordance with reporting obligations, to allow for input
and comments.

 

13.Representations, Liability and Indemnity

 

13.1.TO THE EXTENT PERMITTED BY THE APPLICABLE LAW, BNS MAKES NO WARRANTIES OF
ANY KIND WITH RESPECT TO THE LICENSED TECHNOLOGY. IN PARTICULAR, BNS MAKES NO
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR THAT THE USE OF THE LICENSED TECHNOLOGY WILL NOT INFRINGE ANY
PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS OF ANY THIRD PARTY. IN ADDITION,
NOTHING IN THIS AGREEMENT MAY BE DEEMED A REPRESENTATION OR WARRANTY AS TO THE
VALIDITY OF ANY OF THE PATENTS OR THEIR REGISTRABILITY OR THAT THEY ARE NOT
INFRINGING THIRD PARTY RIGHTS OR OF THE ACCURACY, SAFETY, EFFICACY, OR
USEFULNESS, FOR ANY PURPOSE, OF THE LICENSED TECHNOLOGY. BNS HAS NO OBLIGATION,
EXPRESS OR IMPLIED, TO SUPERVISE, MONITOR, REVIEW OR OTHERWISE ASSUME
RESPONSIBILITY FOR THE PRODUCTION, MANUFACTURE, TESTING, MARKETING OR SALE OF
ANY PRODUCT OR SERVICE. NEITHER BNS, YISSUM NOR THE UNIVERSITY, NOR ANY OF THEIR
RESPECTIVE EMPLOYEES, OFFICERS AND DIRECTORS, NOR THE RESEARCHER, SHALL HAVE NO
LIABILITY WHATSOEVER TO THE COMPANY OR TO ANY THIRD PARTY FOR OR ON ACCOUNT OF
ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND OR NATURE, SUSTAINED BY THE COMPANY OR
BY ANY THIRD PARTY, FOR ANY DAMAGE ASSESSED OR ASSERTED AGAINST THE COMPANY, OR
FOR ANY OTHER LIABILITY INCURRED BY OR IMPOSED UPON THE COMPANY OR ANY OTHER
PERSON OR ENTITY, ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM (i) THE
PRODUCTION, MANUFACTURE, USE, PRACTICE, LEASE, OR SALE OF ANY PRODUCT OR
SERVICE; (ii) THE USE OF THE LICENSED TECHNOLOGY; OR (iii) ANY ADVERTISING OR
OTHER PROMOTIONAL ACTIVITIES WITH RESPECT TO ANY OF THE FOREGOING.

 

20 

 



 

13.2.The Company shall be solely liable for any loss, injury or damage
whatsoever caused to its employees or to any person acting on its behalf or to
the employees of BNS or to any person acting on its behalf or the Researcher and
his/her team, or to any third party by reason of the Company’s acts or omissions
pursuant to this Agreement or by reason of any use made hereunder of the
Licensed Technology, the Development Results or any Product.

 

13.3.The Company undertakes to compensate, indemnify, defend and hold harmless
BNS, Yissum, the University and the Researcher, and any person respectively
acting on its/ his/ their behalf, including any of their respective employees,
consultants or representatives (the “Indemnitees”), against any liability
including, without limitation, product liability, damage, loss or expenses,
including reasonable legal fees and litigation expenses, incurred by or imposed
upon any of the Indemnitees by reason of its acts or omissions or which derive
from the use, development, manufacture, marketing, sale or sublicensing of any
Product or Licensed Technology.

 

13.4.The Company and BNS mutually represent and warrants to the other party that
this Agreement is being entered into in good faith and that each party is fully
authorized and legally able to enter into the agreement and perform the duties
within.

 

13.5.BNS has provided the Company all documents in its possession.

 

13.6.The Company shall procure and maintain, at its sole cost and expense,
policies of comprehensive general liability insurance in amounts not less than
(i) $5,000,000 per incident and $5,000,000 annual aggregate during the period
that any Product is being tested in clinical trials prior to commercial sale;
and (ii) $10,000,000 per incident and $20,000,000 annual aggregate during the
period that any Product is being commercially distributed or sold. Such policy
shall name the Indemnitees as additional insureds. Such comprehensive general
liability insurance shall provide (i) product liability coverage and (ii) broad
form contractual liability coverage for the Company’s indemnification
obligations under this Section 13. If the Company elects to self-insure all or
part of the limits described above (including deductibles or retentions which
are in excess of a $250,000 annual aggregate), such self-insurance program shall
include assets or reserves which have been actuarially determined for the
liabilities associated with this Agreement and must be reasonably acceptable to
BNS.

 

21 

 



 

The minimum amounts of insurance coverage required above shall not be construed
to create a limit of the Company’s liability with respect to its indemnification
obligations under this Section 13.

 

13.7.The Company shall provide BNS with written evidence of such insurance upon
request. The Company shall provide BNS with written notice at least 15 days
prior to the cancellation, non-renewal or material change in such insurance. If
the Company does not obtain replacement insurance providing comparable coverage
within such 15 day period, BNS shall have the right to terminate this Agreement
effective at the end of such 15 day period without notice or any additional
waiting periods.

 

13.8.The Company shall maintain, at its own expense, liability insurance as set
forth in Section 13.6, above, beyond the expiration or termination of this
Agreement as long as a Product relating to or developed pursuant to this
Agreement is being commercially distributed or sold by the Company, an Affiliate
or a Sublicensee.

 

14.Termination of the Agreement

 

14.1.The Company shall be entitled to terminate this Agreement for any reason
with 180 days prior notice (the “Final Date”). Notwithstanding the above, the
Company will remain liable for obligations accrued under this Agreement only up
to the Final Date. For the avoidance of doubt any patent, research or
development related costs will be the sole responsibility of BNS following the
Final Date.

 

14.2.Without prejudice to the Parties’ rights pursuant to this Agreement or at
law, either Party may terminate this Agreement by written notice to the other in
any of the following cases:

 

14.2.1.Immediately upon such written notice, if: (i) the other Party passes a
resolution for voluntary winding up or a winding up application is made against
it and not set aside within 60 days; or (ii) a receiver or liquidator is
appointed for the other Party; or (iii) the other Party enters into winding up
or insolvency or bankruptcy proceedings. Each of the Parties undertakes to
notify the other within seven days if any of the abovementioned events occur.

 

14.2.2.Upon breach of this Agreement, where such breach has not been remedied
within 30 days from the breaching Party’s receipt of the written notice.

 

22 

 



 

14.3.In addition to the above, and without prejudice to BNS’ rights pursuant to
this Agreement or at law, BNS shall be entitled to terminate this Agreement
immediately upon written notice to the Company in the following circumstances:

 

14.3.1.1Without derogating from the provisions of Section 14.1 above,
unauthorized early termination by the Company of the Research Program or failure
to pay the Research Fee as set forth in Section 2.3 above.

 

14.3.2.Non-performance or a delay of over than 90 days in the performance of the
Development Plan.

 

14.3.3.If an attachment is made over the Company’s assets or if execution
proceedings are taken against the Company and the same are not set aside within
60 days of the date the attachment is made or the execution proceedings are
taken.

 

14.3.4.Uncured lapse of insurance coverage under Section 13 above;

 

14.3.5.Failure to defend against third party claims as required under Section 10
above; or

 

14.3.6.A claim by the Company, made in any forum, claiming that one or more of
the Licensed Patents are invalid or unenforceable.

 

14.4.Upon termination of this Agreement for any reason other than the expiration
of its term, the License shall terminate, the Licensed Technology and all rights
included therein shall revert to BNS, and BNS shall be free to enter into
agreements with any other third parties for the granting of a license or to deal
in any other manner with such right as it shall see fit at its sole discretion.

 

The Company shall return or transfer to BNS, within 14 days of termination of
the License, all material, in soft or hard copy, relating to the Licensed
Technology or Products connected with the License, and it may not make any
further use thereof. In case of termination as set out herein, the Company will
not be entitled to any reimbursement of any amount paid to BNS under this
Agreement. BNS shall be entitled to conduct an audit in order to ascertain
compliance with this provision and the Company agrees to allow access to BNS or
its representatives for this purpose.

 

14.5.Upon the termination of the Agreement for any reason other than the
expiration of its term or the uncured breach by BNS (as set forth in Section
14.2.1 above), the Company shall transfer and assign to BNS all of the
Development Results (including, for the avoidance of doubt, the Company’s rights
and title in and to the Joint Patents) and any information and documents, in
whatever form, relating thereto. The Company shall fully cooperate with BNS to
effect such transfer and assignment and shall execute any document and perform
any acts required to do so.

 

23 

 



 

In the event that the Development Results transferred and assigned to BNS as set
forth in this Section 14.5 shall be licensed to a third party and shall generate
license fees and/or royalties and/or Sublicense fees to BNS, then subject to the
Company having complied and continuing to comply with all its obligations under
this Agreement which remain in existence following termination of the License as
aforesaid, BNS shall pay to the Company 25% of the Net Proceeds actually
received by BNS in respect of such license to third party, until such time as
the Company shall have received, in aggregate, the full amount of the documented
capital investment actually expended out-of-pocket by the Company in order to
generate the Development Results, less any amounts received or receivable by the
Company from third parties in connection with the Licensed Technology or
Development Results prior to the transfer and assignment of the Development
Results to BNS, as certified by external independent auditors agreed upon by the
Parties (the “Development Reimbursement”). BNS shall pay to the Company amounts,
if any, payable under this Section 14.5, within 90 days of receipt of the
relevant Net Proceeds.

 

For the purpose of this Section, “Net Proceeds” means royalties or license fees
actually received by BNS in respect of such license with a third party
(excluding funds for research and/or development at the University or payments
for the supply of services) after deduction of all costs, fees and expenses
incurred by BNS in connection with such license (including, without limitation,
patent costs, and all attorneys fees and expenses and other costs and expenses
in connection with the negotiation and conclusion of such license).

 

14.6.Notwithstanding the foregoing, neither the termination of this Agreement
for any reason, nor the expiration of the License shall release the Company from
its obligation to carry out any financial or other obligation which it was
liable to perform prior to the Agreement’s termination or the License’s
expiration. In the event that the Company terminates this Agreement, it shall be
required to continue paying all ongoing patent expenses for those Licensed
Patents in existence on the date of notice of such termination, including
expenses incurred by reason of examinations and extensions, for 6 months
following the effective date of such termination.

 

In addition, Sections 6, 7, 8, 9, 11, 13, 14, 15, 16 and 17 shall survive the
termination of this Agreement to the extent required to effectuate the intent of
the Parties as reflected in this Agreement.

 

15.Law

 

The provisions of this Agreement and everything concerning the relationship
between the Parties in accordance with this Agreement shall be governed by the
laws of the State of Israel and jurisdiction shall be granted only to the
appropriate court in Jerusalem.

 

24 

 



 

16.Arbitration

 

16.1.Notwithstanding and in addition to the provisions of Section 15, above, all
differences of opinion and disputes arising between the Parties in connection
with the Agreement or its interpretation or its performance or breach, shall be
referred for the decision of a single arbitrator, whose identity shall be
determined by mutual consent of the Parties.

 

16.2.Should the Parties not reach agreement as to the identity of the arbitrator
within 14 days of request by either Party for the appointment of an arbitrator,
the arbitrator shall be appointed by the Chairman of the Jerusalem District
Committee of the Israel Bar Association on the application of either of the
Parties.

 

16.3.The arbitration shall be held in Israel. The proceedings before and all
documents submitted to such arbitrator shall be in the English language. The
arbitrator shall not be bound by the civil procedure regulations and laws of
evidence but shall base his/her decision on the substantive law of Israel and
shall give grounds for his/her decision. The arbitrator shall be empowered to
grant temporary injunctions and orders, which shall be enforceable in foreign
jurisdictions, in accordance with Section 15 above.

 

16.4.The decision of the arbitrator shall be final and binding upon the Parties,
and shall be enforceable in foreign jurisdictions.

 

16.5.The execution of this Agreement shall constitute the execution of an
Arbitration Agreement.

 

17.Miscellaneous

 

17.1.Relationship of the Parties. It is hereby agreed and declared between the
Parties that they shall act in all respects relating to this Agreement as
independent contractors and there neither is nor shall there be any
employer-employee or principal-agent relationship or partnership relationship
between the Company (or any of its employees) and BNS. Each Party will be
responsible for payment of all salaries and taxes and social welfare benefits
and any other payments of any kind in respect of its employees and officers,
regardless of the location of the performance of their duties, or the source of
the directions for the performance thereof.

 

17.2.Assignment. The Parties may not transfer or assign or endorse their rights
or duties or any of them pursuant to this Agreement to another, without the
prior written consent of the Party, which consent shall not be unreasonably
denied, conditioned or delayed; provided that the Company may transfer or assign
or endorse such rights to a party acquiring all of the business to which this
Agreement relates and provided that the assignee acknowledges in writing the
terms and conditions of this Agreement and agrees to be bound by such terms and
conditions.

 

25 

 



 

17.3.No waiver. The failure or delay of a Party to the Agreement to claim the
performance of an obligation of the other Party shall not be deemed a waiver of
the performance of such obligation or of any future obligations of a similar
nature.

 

17.4.Representation by Legal Counsel. Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in drafting this Agreement. In interpreting and
applying the terms and provisions of this Agreement, the Parties agree that no
presumption shall exist or be implied against the Party which drafted such terms
and provisions.

 

17.5.Legal Costs. Each Party shall bear its own legal expenses involved in the
making of this Agreement.

 

17.6.Disclosure of Agreements with Researcher. The Company shall disclose to BNS
any existing agreement or arrangement of any kind with the Researcher and or any
representative of the Researcher, and shall not enter into any such agreement or
arrangement without the prior written consent of BNS.

 

17.7.Taxes. Monetary amounts mentioned in this agreement do not include Value
Added Tax (VAT) or any other taxes or withholding. Value Added Tax, if due, on
any and all payments due or payable by one Party to another Party pursuant to
the terms hereof shall be paid by the paying Party against submission of
appropriate tax invoice. Any withholding or other taxes shall be borne by the
Company and not reduce the amounts that would otherwise have been paid BNS.

 

17.8.Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached the Agreement for
failure or delay in fulfilling or performing any term of this Agreement to the
extent, and for so long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party including but not
limited to fires, earthquakes, floods, embargoes, wars, acts of war (whether war
is declared or not), insurrections, riots, civil commotions, strikes, lockouts
or other labor disturbances, acts of God or acts, omissions or delays in acting
by any governmental authority or other Party provided that the nonperforming
Party uses commercially reasonable efforts to avoid or remove such causes of
nonperformance and continues performance under this Agreement with reasonable
dispatch whenever such causes are removed. The Party affected by such
circumstances shall promptly notify the other Party in writing when such
circumstances cause a delay or failure in performance and when they cease to do
so.

 

17.9.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

 

26 

 



 

17.10.Binding Effect. This Agreement shall be binding upon the Parties once
executed by both Parties and shall enter into force and become effective as of
the later of the signature dates.

 

17.11.Entire Agreement. This Agreement constitutes the full and complete
agreement between the Parties and supersedes any and all agreements or
understandings, whether written or oral, concerning the subject matter of this
Agreement, and may only be amended by a document signed by both Parties.

 

18.Notices

 

All notices and communications pursuant to this Agreement shall be made in
writing and sent by facsimile or by registered mail or served personally at the
following addresses:

 

The Company — Immune Pharmaceuticals Ltd.

11 Galgalei Haplada, Herzliya, Israel

 

BNS — BioNanoSim (BNS) Ltd.

Jerusalem BioPark, The Hebrew University — Hadassah Ein Kerem Campus

P.O. Box 12182, Jerusalem 9112101, Israel

 

or such other address furnished in writing by one Party to the other. Any notice
served personally shall be deemed to have been received on the day of service,
any notice sent by registered mail as aforesaid shall be deemed to have been
received seven days after being posted by prepaid registered mail. Any notice
sent by facsimile shall be deemed to have been received by the next business day
after receipt of confirmation of transmission.

 

27 

 



 

IN WITNESS THE HANDS OF THE PARTIES

 

BIONANOSIM (BNS) LTD.:   IMMUNE PHARMACEUTICALS LTD.;           By: /s/ Simon
Benita   By: /s/ Daniel Teper           Name:  Simon Benita   Name:  Daniel
Teper           Title: CEO   Title: CEO

 

I the undersigned, Professor Simon Benita, have reviewed, am familiar with and
agree to all of the above terms and conditions. I hereby undertake to cooperate
fully with BNS in order to ensure its ability to fulfill its obligations
hereunder, as set forth herein.

 

/s/ Simon Benita   January 1, 2016 Professor Simon Benita   Date signed



 

28 

 

 

